PER CURIAM.
A thorough consideration of the record on appeal, the briefs, and the oral argument convinces us that in this negligence action we must reverse the summary final judgment entered in favor of Struthers Excavating, Inc. The record is rife with factual issues foreclosing the propriety of a summary determination that any negligence by Struthers was excused by an independent, intervening cause of the decedent’s death.
Accordingly, we reverse the summary judgment and remand for further proceedings.
CAMPBELL, C.J., and SCHEB and FRANK, JJ., concur.